NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0127n.06
                              Filed: February 16, 2005
                              File Name: 05a0127n.06
                              Filed: February 16, 2006

                                                 Case No. 03-3940

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT

 DARRELL D. CROSS, ET AL.,                                        )
                                                                  )
             Plaintiffs-Appellants,                               )
                                                                  )        ON APPEAL FROM THE
                    v.                                            )        UNITED STATES DISTRICT
                                                                  )        COURT FOR THE SOUTHERN
 TAMMIE BROOKS, ET AL.,                                           )        DISTRICT OF OHIO
                                                                  )
             Defendants-Appellees.                                )
                                                                  )
 _______________________________________                          )


BEFORE: NELSON and BATCHELDER, Circuit Judges; COLLIER* District Judge.

         ALICE M. BATCHELDER, Circuit Judge. Plaintiffs-Appellants Darrell and Janet Cross

appeal the district court’s order granting summary judgment in favor of Franklin County Children

Services (“FCCS”) employees Michelle Culp, Patrick Brown, and Barbara Douglas in their

individual capacities on plaintiffs’ state law wrongful death claim arising out of the death of their

infant son, and their claim under 42 U.S.C. § 1983 that these defendants deprived the plaintiffs’ son

of his life without due process of law.1 The district court held that the statute of limitations bars the

Crosses’ § 1983 claim, and that even if it were not barred, the facts of that claim are


         *
        The Honorable Curtis L. Collier, district judge for the United States District Court for the Eastern District of
Tennessee, sitting by designation.
         1
          The plaintiffs also sued various other defendants. The district court granted default judgment to the plaintiffs
as to one defendant and dismissed all claims against the others.
indistinguishable from those in DeShaney v. Winnegabo County Dep’t. of Social Services, 489 U.S.
189 (1988) and the plaintiffs failed to present evidence to support their claim that the conduct of

these defendants falls within the state-created-danger exception to DeShaney. Further, the court held

that the plaintiffs failed to present evidence that the defendants acted wantonly or recklessly, and

therefore, under Ohio law, the defendants are immune from suit as employees of Franklin County.

       We are mindful of the very sad facts of this case. But after carefully reviewing the record,

the applicable law, and the parties’ briefs, and having had the benefit of counsels’ arguments, we

are convinced that the district court did not err in its conclusions. As the district court’s opinion

carefully and correctly sets out the law governing the issues raised, and clearly articulates the

reasons underlying its decision, issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                  2